DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Induction Motor Having an Interface of a Stator or Rotor with Various Shapes.
Claim Objections
Claims 1 and 5 is objected to because of the following informalities:
Claim 1: “wherein an interface between the stator and the rotor provide” should read -- wherein an interface between the stator and the rotor provides--
Claim 5: “one of the stator or roto” should read –one of the stator or rotor--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 4-7 recites “wherein the interface on one of the stator or rotor is …”; however, Applicant has not defined the interface being on either the stator or rotor, and further infers that there are more than one interfaces which are respectively on the stator and the rotor. Examiner will interpret limitation as wherein the interface is located on either the stator or rotor.
Claims 6 and 7 recites “wherein the interface on one of the stator or rotor is a sinusoid or similar geometry applied”. It is uncertain what is meant by a similar geometry. Examiner will interpret similar geometry as any form of a curve.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtzapple et al. (US 2010/0213786).
In claim 1, Holtzapple discloses a system (Fig. 1-9) comprising: a stator (110) and a rotor (140); wherein an interface between the stator (110) and the rotor (140) provides a magnetic circuit at an angle relative to the plane in which the rotor (140) rotates ([0043-0045]).

In claim 3, Holtzapple discloses wherein the angle is other than 45 degrees (stator poles 220 disposed at 40 degree angle; Fig. 4; [0043-0045]).
In claim 4, Holtzapple discloses wherein the interface on one of the stator (110) or rotor (140) is linear (rotor 140 can be linear Fig 15A; [0070-0072]).
In claim 5, Holtzapple discloses wherein the interface on one of the stator (110) or rotor (140) is curved (stator poles 220 can be U-shaped; Fig 15A; [0070-0072]).
In claim 6, Holtzapple discloses wherein the interface on one of the stator (110) or rotor (140) is a sinusoid or similar geometry applied to a linear design (stator pole can be half sinusoid with a U-shape having a flat edge; Fig. 15A).
In claim 7, Holtzapple discloses wherein the interface on one of the stator (110) or rotor (140) is a sinusoid or similar geometry applied to a curved design (stator pole can be half sinusoid with a U-shape having a curved edge, and also rotor poles can be curved; Fig. 19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Steenburg et al. (US 2018/0006510) teaches an electrical machine having an interface between a stator and rotor.
Holtzapple et al. (US 2009/0108712) teaches an electrical machine having an interface between a stator and rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832